        Case 2:19-cv-02599-CKD Document 11 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RESHON TOLLIVER,                                    No. 2:19-cv-2599 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                        Defendants.
16

17          Plaintiff is a federal prisoner proceeding pro se in an action brought pursuant to 42 U.S.C.

18   § 1983. Plaintiff requests that the court appoint counsel. District courts lack authority to require

19   counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States Dist.

20   Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an attorney

21   to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d

22   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

23   When determining whether “exceptional circumstances” exist, the court must consider plaintiff’s

24   likelihood of success on the merits as well as the ability of the plaintiff to articulate his claims pro

25   se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970

26   (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel). The

27   burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

28   common to most prisoners, such as lack of legal education and limited law library access, do not
                                                         1
        Case 2:19-cv-02599-CKD Document 11 Filed 06/05/20 Page 2 of 2

 1   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.

 2           Having considered the factors under Palmer, the court finds that plaintiff has failed to

 3   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 4   counsel at this time.

 5           Plaintiff has also filed a motion for extension of time to file an amended complaint. Good

 6   cause appearing, that request will be granted.

 7           Accordingly, IT IS HEREBY ORDERED that:

 8           1. Plaintiff’s request for the appointment of counsel (ECF No. 10) is denied without

 9   prejudice;

10           2. Plaintiff’s motion for an extension of time (ECF No. 10) is granted; and

11           3. Plaintiff is granted one hundred and twenty days from the date of this order in which to

12   file an amended complaint.

13   Dated: June 5, 2020
                                                      _____________________________________
14
                                                      CAROLYN K. DELANEY
15                                                    UNITED STATES MAGISTRATE JUDGE

16

17

18

19   12/toll2599.31+36

20
21

22

23

24

25

26
27

28
                                                        2
